— In an action to determine claims to real property (1st cause of action) and to impress a constructive trust thereon on the ground of fraud (2d cause of action), the appeal is from a judgment dismissing the complaint entered after trial before an Official Referee to whom the action had been referred to hear and determine. Judgment unanimously affirmed, with costs. Both the first and second causes of action were properly dismissed. With respect to the second cause of action, while the learned Official Referee assigned no specific reason for the dismissal, it is clear from the record that the evidence adduced was insufficient to establish fraud. There was an absence of proof (a) showing any intent by respondents Baader and Karp to defraud appellants, and (b) showing any reliance by appellants on any alleged misrepresentation by said respondents. Nor did the letter sent August 29, 1953 by respondent Baader to appellant Rich constitute a waiver of the statutory redemption period so as to estop respondents from invoking that period.
Present — Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.